Case 3:18-cv-00296-LRH-CLB Document 113-10 Filed 11/20/19 Page 1 of 8




  Exhibit 10 Martin Tripp
    Deposition Excerpts
         Case 3:18-cv-00296-LRH-CLB Document 113-10 Filed 11/20/19 Page 2 of 8
                                 Martin Tripp-Confidential

                                 UNITED STATES DISTRICT COURT

                                        DISTRICT OF NEVADA


                                                       REPORTER'S CERTIFIED
                   TESLA, INC., a Delaware             )
                                                           TRANSCRIPT
                   corporation,               )
                                              )              Case No.:
                        Plaintiff,            )
                                              )              3:18-cv-00296 LRH-CBC
                                   v.         )
                                              )
                   MARTIN TRIPP,              )
                                              )
                                                              CONFIDENTIAL
                        Defendant,            )
                   ___________________________)
                                              )
                   AND RELATED COUNTER-CLAIMS.)
                   ___________________________)




                                            CONFIDENTIAL

                            VIDEOTAPE DEPOSITION OF MARTIN TRIPP

                                       PHOENIX, ARIZONA
                                 WEDNESDAY, SEPTEMBER 4, 2019
                                           9:01 A.M.




                    DAVID M. LEE, RMR, CCR
                    Certified Reporter
                    Certificate Number 50391
                    File No.: 19-29468

DepoServices.com                 CHASE LITIGATION SERVICES                       800.949.8044
                                                                                            1
         Case 3:18-cv-00296-LRH-CLB Document 113-10 Filed 11/20/19 Page 3 of 8
                                 Martin Tripp-Confidential

 10:06        1        Q.   BY MR. GATES:       All right.    I'm going to
 10:06        2    give to you what is marked as Deposition Exhibit 2.
 10:07        3                   And so for some reason beyond my
 10:07        4    technical expertise, several of the e-mails and
 10:07        5    documents that I had printed out are without the
 10:07        6    "CONFIDENTIAL" or Bates stamp, so what I'm going to
 10:07        7    do is just designate the unmarked deposition
 10:07        8    exhibits as "CONFIDENTIAL."
 10:07        9             MR. FISCHBACH:        Do you want to write
 10:07       10    "CONFIDENTIAL" on there, maybe on the copy for the
 10:07       11    court reporter?
 10:07       12             MR. GATES:      Sure.     Number 2.   And we can
 10:07       13    resolve the issue, if need be, later on.
 10:07       14             MR. FISCHBACH:        Obviously without -- without
 10:07       15    waiving the right to contest it, but just so there's
 10:07       16    no ambiguity.
 10:07       17             MR. GATES:      Okay.
 10:07       18        Q.   Okay.    So this e-mail, you recognize this
 10:07       19    as a response from Linette Lopez on May 27th, sent
 10:07       20    to you at 7:10 a.m., replying to your e-mail
 10:08       21    offering to provide information to these news
 10:08       22    outlets; right?
 10:08       23        A.   Correct.
 10:08       24        Q.   Did you know about Linette Lopez prior to
 10:08       25    the e-mail from her?

DepoServices.com                 CHASE LITIGATION SERVICES                       800.949.8044
                                                                                           70
         Case 3:18-cv-00296-LRH-CLB Document 113-10 Filed 11/20/19 Page 4 of 8
                                 Martin Tripp-Confidential

 10:08        1             MR. FISCHBACH:        Object to the form of the
 10:08        2    question.
 10:08        3             THE WITNESS:       Answer?
 10:08        4             MR. FISCHBACH:        Go ahead and answer, yeah.
 10:08        5             THE WITNESS:       I didn't know about her.           I
 10:08        6    possibly have read some articles by her, but I --
 10:08        7    the name was not familiar.
 10:08        8        Q.   BY MR. GATES:       Okay.        You learned at some
 10:08        9    point that she had a grudge against Elon Musk;
 10:08       10    right?
 10:08       11             MR. FISCHBACH:        Object to the form of the
 10:08       12    question.
 10:08       13                   Answer if you can.
 10:08       14             THE WITNESS:       I don't know if it was a
 10:08       15    grudge; she definitely contested things that he
 10:08       16    said and did.
 10:08       17        Q.   BY MR. GATES:       Well, you described it as a
 10:08       18    grudge; right?
 10:08       19        A.   At some point I probably did.
 10:08       20        Q.   You described it as also "She definitely
 10:08       21    had it out for Elon."
 10:08       22        A.   I would definitely agree with that.
 10:09       23        Q.   Okay.    So you're not sure whether you knew
 10:09       24    that at the point when you got this response from
 10:09       25    Linette Lopez on May 27th?

DepoServices.com                 CHASE LITIGATION SERVICES                       800.949.8044
                                                                                           71
         Case 3:18-cv-00296-LRH-CLB Document 113-10 Filed 11/20/19 Page 5 of 8
                                 Martin Tripp-Confidential

 14:48        1        Q.   And you copied Chris Guenther.               Who is that?
 14:48        2        A.   Chris Guenther was the gentleman that
 14:48        3    originally hired me, and to my knowledge at the
 14:48        4    time that this occurred, he was still in the same
 14:48        5    role, which is something to the effect of the
 14:48        6    senior engineer for all of Gigafactory.
 14:48        7        Q.   Okay.    And JB Straubel?
 14:48        8        A.   He is, I believe at the time, Chief
 14:48        9    Technology Officer.
 14:48       10        Q.   For Tesla.
 14:48       11        A.   For Tesla.      I can't remember if he was in a
 14:48       12    different role prior to --
 14:48       13        Q.   So you thought it wasn't -- I'm sorry.                I
 14:49       14    didn't mean to talk over you.             Go ahead.
 14:49       15        A.   That -- that was it.
 14:49       16        Q.   So you thought it was important to make sure
 14:49       17    that the Chief Technology Officer for all of Tesla
 14:49       18    was aware of your disagreement with this process
 14:49       19    technician, Mr. Persyn?
 14:49       20        A.   Yes, I believe so.
 14:49       21        Q.   You tell Ms. Woolford you were -- you felt
 14:49       22    like you were being discriminated against.
 14:49       23        A.   Yes, I did.
 14:49       24        Q.   Why did you feel you were discriminated
 14:49       25    against?

DepoServices.com                 CHASE LITIGATION SERVICES                       800.949.8044
                                                                                          232
         Case 3:18-cv-00296-LRH-CLB Document 113-10 Filed 11/20/19 Page 6 of 8
                                 Martin Tripp-Confidential

 14:49        1        A.   During a one-on-one with myself, Imari
 14:49        2    Henderson, and Michael Bowling just prior to this,
 14:49        3    I was told that I was no longer a lead and there
 14:49        4    was no such thing as a lead, yet I had to interact
 14:49        5    with my counterparts in the other departments that
 14:49        6    were considered leads, and I still had to perform
 14:49        7    the same duties.      But at that point I was looked
 14:49        8    down upon, and I felt I was being discriminated
 14:49        9    against because I was being treated differently than
 14:50       10    my peers, but I still had the same expectations of
 14:50       11    me to do the same duties as I was doing.            And even
 14:50       12    they were looking down upon me, kind of making jokes
 14:50       13    about it.
 14:50       14        Q.   You had the same pay; right?
 14:50       15        A.   I don't know if it was the same pay or not.
 14:50       16        Q.   Well, your pay didn't change; right?
 14:50       17        A.   That is correct.
 14:50       18        Q.   And you say you were being discriminated
 14:50       19    against by whom?
 14:50       20        A.   By Michael Bowling, Imari Henderson, the
 14:50       21    process engineering technician supervisors for the
 14:50       22    Stator line, many of the process engineering
 14:50       23    technicians, my counterparts in the final assembly,
 14:50       24    rotor, and inverter areas.
 14:50       25                   I don't know if I said Michael Bowling.

DepoServices.com                 CHASE LITIGATION SERVICES                       800.949.8044
                                                                                          233
         Case 3:18-cv-00296-LRH-CLB Document 113-10 Filed 11/20/19 Page 7 of 8
                                 Martin Tripp-Confidential

 14:50        1        Q.   You did.
 14:50        2        A.   Yeah.
 14:50        3        Q.   You said also that the supervisor, one of
 14:50        4    those two people you had identified before, was
 14:51        5    making comments to the day shift asking if they
 14:51        6    had -- if you had been "offending or harassing
 14:51        7    them."   Do you see that?
 14:51        8        A.   Yes, number 3.
 14:51        9        Q.   Yes.
 14:51       10                    What were the remarks that you were
 14:51       11    referring to?
 14:51       12        A.   I was told by several process techs that the
 14:51       13    supervisor was asking them -- I believe just that,
 14:51       14    if I was offending or harassing them.
 14:51       15        Q.   And you thought that this supervisor was
 14:51       16    showing favoritism to Mr. Persyn?
 14:51       17        A.   He was, yes.
 14:51       18        Q.   Okay.
 14:51       19                    So you wanted to bring this to the
 14:51       20    attention of the head of HR at the Gigafactory.
 14:51       21        A.   Yes.
 14:51       22                    (Deposition Exhibit Number 67 was marked
 14:51       23    for identification.)
 14:51       24        Q.   BY MR. GATES:       Let me give you what's been
 14:52       25    marked as Exhibit 67.

DepoServices.com                 CHASE LITIGATION SERVICES                       800.949.8044
                                                                                          234
Case 3:18-cv-00296-LRH-CLB Document 113-10 Filed 11/20/19 Page 8 of 8
